DETAILED ACTION
This action is responsive to the pending claims, 1-20, received 08 December 2020. Accordingly, the detailed action of claims 1-20 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-18 in the reply filed on 18 August 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 January 2021, 08 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 6-8 rejected under 35 U.S.C. 103 as being unpatentable over Carson et al (US 20190386817 A1, hereafter referred to as Carson) in view of Salomon (US 20190065709 A1, hereafter referred to as Salomon).

Regarding claim 1, Carson teaches a method comprising: 
receiving a first information relating to a measurement of a component to be validated from a first node (Carson [0193] discloses sampling or retrieving from a minimum number of blockchain nodes information stored at each of those blockchain nodes); 
receiving a second information relating to the measurement of the component to be validated from a second node (Carson [0193] discloses sampling or retrieving from a minimum number of blockchain nodes information stored at each of those blockchain nodes); 
determining that the first information matches the second information (Carson [0193-0194] discloses receiving records returned from each blockchain node and comparing the records to other blockchain nodes being sampled). 
However, Carson does not explicitly teach generating an entry including the first information in a distributed ledger.  
Salomon, in an analogous art, teaches generating an entry including the first information in a distributed ledger (Salomon [0068-0070, 0129, 0132, 0136] discloses generating a transaction for registration or committing to the block chain, wherein the transaction is distributed to a plurality of blockchain nodes for verification and committing).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Carson in view of Salomon in order to configure the first information, as taught by Carson, to be included in an entry generated in a distributed ledger, as taught by Salomon.
One of ordinary skill in the art would have been motivated in order to enable a consumer or user to confirm and trust the provenance of components made available in an ecosystem and ascertain wo worked on components (Salomon [0090]).


Regarding claim 2, Carson-Salomon teach the limitations of claim 1, as rejected above.
Additionally, Carson-Salomon teach the method wherein the measurement of the component comprises a deterministic signature of the component (Carson [0010-0011] teaches HASH representations of verifiable information relating to data assets. Additionally, Salomon [0012] discloses hashing files).

Regarding claim 3, Carson-Salomon teach the limitations of claim 2, as rejected above.
Additionally, Carson-Salomon teach the method wherein the first node comprises a first blockchain node of a blockchain network (Carson [0154] discloses members of a blockchain ecosystem) that stores deterministic signatures of components in the distributed ledger (Salomon [0096-0097] teaches component hashes stored in blocks in a blockchain) and wherein the second node comprises a second blockchain node of the blockchain network (Carson [0154] discloses members of a blockchain ecosystem).  


Regarding claim 4, Carson-Salomon teach the limitations of claim 3, as rejected above.
Additionally, Carson-Salomon teach the method further comprising: 
counting a number of nodes, including the first node and the second node, that generated matching information for the measurement of the component (Carson [0193-0196] teaches sampling a minimum number of nodes on the blockchain system for a positive match for information stored at each node).  



Regarding claim 6, Carson-Salomon teach the limitations of claim 4, as rejected above.
Additionally, Carson-Salomon teach the method further comprising: 
receiving a request to verify a state of the component (Carson [0192]; and 
providing the number in response to the request (Carson [0193-0196 and 0012] teaches generating the number of nodes responsive to a request).

Regarding claim 7, Carson-Salomon teach the limitations of claim 3, as rejected above.
Additionally, Carson-Salomon teach the method further comprising: SMRH:486541906.2-25-P A T E N T Docket 90596196 (61CT-272539)
verifying that the first information matches the second information prior to generating the entry in the distributed ledger (Carson [0197] discloses verification for each request prior to recording a new transaction in the blockchain).  

Regarding claim 8, Carson-Salomon teach the limitations of claim 3, as rejected above.
Additionally, Carson-Salomon teach the method wherein receiving the first information comprises receiving a proposed blockchain block that includes the first information broadcasted from the first node to the blockchain network for inclusion in the distributed ledger (Salomon [0068] discloses on or more nodes receiving a transaction for verification and committing such that the elected nodes [0129] perform processing for inclusion).  

Regarding claims 10-13, 15-17, they do not teach or further limit over the limitations presented above with respect to claims 1-4, 6-8.
Therefore, claims 10-13, 15-17 are rejected for the same reasons set forth above regarding claims 1-4, 6-8.

Claim 5, 9, 14, 18 rejected under 35 U.S.C. 103 as being unpatentable over Carson et al (US 20190386817 A1, hereafter referred to as Carson) in view of Salomon (US 20190065709 A1, hereafter referred to as Salomon) as applied above regarding claim 4, further in view of Madisetti et al (US 20180300382 A1, hereafter referred to as Madisetti).

Regarding claim 5, Carson-Salomon teach the limitations of claim 4, as rejected above.
However, Carson-Salomon does not explicitly teach the method further comprising: apportioning a reward to each of the nodes that generated matching information for the measurement of the component.  
Madisetti, in an analogous art, teaches the method further comprising: 
apportioning a reward to each of the nodes that generated matching information for the measurement of the component (Madisetti [0145] discloses rewarding validators for validating transactions in micro-blocks).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Carson-Salomon in view of Madisetti in order to configure the nodes that generated matching information for the measurement of the component, as taught by Carson-Salomon, be apportioned a reward, as taught by Madisetti.
One of ordinary skill in the art would have been motivated in order to allow the blockchain parameters to dynamically change without expensive hard forks, prove a secure way of deciding what changes are to be applied and how the changes are to be communicated and provision for rollbacks and checkpointing to handle anomalous conditions (Madisetti [0024-0027]).  

Regarding claim 9, Carson-Salomon teach the limitations of claim 8, as rejected above.
However, Carson-Salomon does not explicitly teach the method further comprising: obtaining a smart contract of the blockchain network; identifying a reward for the first node for generating the blockchain block based on the smart contract; and causing the reward to be provided to the first node.  
Madisetti, in an analogous art, teaches the method further comprising: 
obtaining a smart contract of the blockchain network (Madisetti [0035]); 
identifying a reward for the first node for generating the blockchain block based on the smart contract (Madisetti [0083] discloses rewards for mining of the block and execution of contracts); and 
causing the reward to be provided to the first node (Madisetti [0083] discloses transferring the reward).  
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Carson-Salomon in view of Madisetti in order to obtain a smart contract of the blockchain network; identify a reward for the first node for generating the blockchain block based on the smart contract; and cause the reward to be provided to the first node, as taught by Madisetti.
One of ordinary skill in the art would have been motivated in order to allow the blockchain parameters to dynamically change without expensive hard forks, prove a secure way of deciding what changes are to be applied and how the changes are to be communicated and provision for rollbacks and checkpointing to handle anomalous conditions (Madisetti [0024-0027]).  

Regarding claims 14 and 18, they do not teach or further limit over the limitations presented above with respect to claims 5 and 9.
Therefore, claims 14 and 18 are rejected for the same reasons set forth above regarding claims 5 and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Campagna et al (US 20180181756 A1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446